DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-24, 28-34, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIMENO (EP 2658298 A1) in view of Arugonda (US 9344877 B1).
Re Claim 20: GIMENO discloses an electronic device comprising: 
an embedded subscriber identity module (p36: The security chip 3 is for example a SIM card) being an electronic chip, wherein the electronic chip comprises a set of interfaces, 
comprising: a first pad configured to receive a supply signal (figs 1&2: 31); a second pad configured to receive a synchronization signal (figs 1&2: 33); a third pad configured to receive a reset signal (figs 1&2: 34); and a fourth input-output pad (figs 1&2: 32) configured to send a signal representative of information.
However, GIMENO does not discloses that each interface is configured to communicate with a dedicated modulator-demodulator circuit.
Arugonda however discloses that each interface is configured to communicate with a dedicated modulator-demodulator circuit (col 8 ll 14+: The general processor 206 and the memory 214 may each be coupled to at least one baseband modem processor 216. Each SIM and/or RAT in the multi-SIM mobile communication device 200 (e.g., the SIM-1 204a and/or the SIM-2 204b) may be associated with a baseband-RF resource chain. A baseband-RF resource chain may include the baseband modem processor 216, which may perform baseband/modem functions for communications with/controlling a RAT, and may include one or more amplifiers and radios, referred to generally herein as RF resources (e.g., RF resource 218, 219). In some embodiments, baseband-RF resource chains may share the baseband modem processor 216 (i.e., a single device that performs baseband/modem functions for all RATs on the multi-SIM mobile communication device 200). In other embodiments, each baseband-RF resource chain may include physically or logically separate baseband processors (e.g., BB1, BB2).).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Arugonda’s teaching in the device of GIMENO for the purpose of being able to communicate in parallel.
Re Claims 21 and 31: GIMENO modified by Arugonda discloses the device of claim 20 and the method of claim 30, wherein each interface is a ISO/IEC 7816 standardized interface (p36: The pin GND 36 is for the ground. Pins IO (for input/output) 32, CLK (for clock) 33 and RST (for reset) 34, belong to the legacy interface 35 used by the security chip 3 to communicate with the telecommunication unit 2. p51: the legacy interface 35 or telecommunication interface 35 is used to access the second non volatile storage capability 48. This legacy interface 35 is detailed in standard ISO/IEC 7816.).

Re Claim 22: GIMENO modified by Arugonda discloses the device of claim 20, wherein each interface is coupled by a link to the respective dedicated modulator-demodulator circuit (Arugonda: col 8 ll 14+).
Re Claims 23 and 33: GIMENO modified by Arugonda discloses the device of claim 20 and the method of claim 30, wherein each interface comprises: a first module (fig 2: 41) configured to perform communication functions of the embedded subscriber identity module; and a second module (fig 2: 46, “volatile memory 46 adapted to store data which do not need to be stored in a persistent way”) being a buffer memory zone.
Re Claim 24 and 34: GIMENO modified by Arugonda discloses the device of claim 20 and the method of claim 30, wherein the embedded subscriber identity module is integrated into a package (p36).
Re Claim 28: GIMENO modified by Arugonda discloses the device of claim 20, wherein the embedded subscriber identity module comprises: at least one processing unit (fig 2: 42); at least one cryptographic module (fig2: 43, a security module 43 containing for example encryption code); at least two communication modules dedicated to the set of interfaces (p38, p51); and at least one internal communication bus (fig2: indicated by arrows among units and/or modules in 3, “The input / output unit 41, the security processor 42, the security module 43 and the access controller 44 are all connected together.” “The access controller 44, the first non volatile storage capability 45 and the volatile memory 46 are all connected together. All connections are bidirectional.”).
Re Claim 29: GIMENO modified by Arugonda discloses the device of claim 28, wherein the embedded subscriber identity module further comprises: at least one non-volatile memory storage area (fig2: 45); and/or at least one volatile memory storage area (fig2: 46).
Re Claim 30: GIMENO discloses a communication method comprising: controlling, by a single embedded subscriber identity module (p36: The security chip 3 is for example a SIM card) of an electronic chip, a set of interfaces, wherein each interface comprises: a first pad on which a supply signal is applied (figs 1&2: 31); a second pad on which a synchronization signal is applied (figs 1&2: 33); a third pad on which a reset signal is applied (figs 1&2: 34); and a fourth input-output pad on which a signal representative of information to be sent is applied (figs 1&2: 32).
However, GIMENO does not discloses that each interface is configured to communicate with a dedicated modulator-demodulator circuit.
Arugonda however discloses that each interface is configured to communicate with a dedicated modulator-demodulator circuit (col 8 ll 14+: The general processor 206 and the memory 214 may each be coupled to at least one baseband modem processor 216. Each SIM and/or RAT in the multi-SIM mobile communication device 200 (e.g., the SIM-1 204a and/or the SIM-2 204b) may be associated with a baseband-RF resource chain. A baseband-RF resource chain may include the baseband modem processor 216, which may perform baseband/modem functions for communications with/controlling a RAT, and may include one or more amplifiers and radios, referred to generally herein as RF resources (e.g., RF resource 218, 219). In some embodiments, baseband-RF resource chains may share the baseband modem processor 216 (i.e., a single device that performs baseband/modem functions for all RATs on the multi-SIM mobile communication device 200). In other embodiments, each baseband-RF resource chain may include physically or logically separate baseband processors (e.g., BB1, BB2).).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Arugonda’s teaching in the method of GIMENO for the purpose of being able to communicate in parallel.
Re Claim 32: GIMENO modified by Arugonda discloses the method of claim 30, further comprising coupling each interface by a link to the respective dedicated modulator-demodulator circuit (Arugonda: col 8 ll 14+).
Re Claim 39: GIMENO modified by Arugonda discloses the method of claim 30, wherein the embedded subscriber identity module comprises: at least one processing unit (fig 2: 42); at least one cryptographic module (fig2: 43, a security module 43 containing for example encryption code); at least two communication modules dedicated to the set of interfaces (p38, p51); and at least one internal communication bus (fig2: indicated by arrows among units and/or modules in 3, “The input / output unit 41, the security processor 42, the security module 43 and the access controller 44 are all connected together.” “The access controller 44, the first non volatile storage capability 45 and the volatile memory 46 are all connected together. All connections are bidirectional.”); at least one non-volatile memory storage area; and/or at least one volatile memory storage area (fig2: 45).

Claims 25 and 35  is/are rejected under 35 U.S.C. 103 as being unpatentable over GIMENO (EP 2658298 A1) modified by Arugonda (US 9344877 B1) in view of LEE (US 20190069224 A1).
Re Claims 25 and 35: GIMENO modified by Arugonda discloses the device and method of claims 24 and 34.
However, GIMENO modified by Arugonda does not discloses that the package is mounted on an electronic circuit board.
LEE however discloses that the package is mounted on an electronic circuit board (p62: the eUICC 240b may be permanently attached to a circuit board in the multi-eSIM wireless communication apparatus 200b.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate LEE’s teaching in the device and method of GIMENO modified by Arugonda for the purpose of securing electronic chip on the circuit board, wherein the connections are protected.

Claims 26, 27, and 36-38  is/are rejected under 35 U.S.C. 103 as being unpatentable over GIMENO (EP 2658298 A1) modified by Arugonda (US 9344877 B1) in view of LEVIONNAIS (FR 3021436 A1).
Re Claim 26: GIMENO modified by Arugonda discloses the device of claim 20.
However, GIMENO modified by Arugonda does not disclose a near-field communication module configured to supply power to the embedded subscriber identity module.
LEVIONNAIS however discloses a near-field communication module configured to supply power to the embedded subscriber identity module (“the SIM card is powered by the NFC device, which itself is powered by the antenna power supply from an energy picked up by the antenna (3).”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate LEVIONNAIS’ teaching in the device of GIMENO modified by Arugonda as a backup when the battery supplying the SIM card is weak or discharged (LEVIONNAIS).
Re Claim 27: GIMENO modified by Arugonda and LEVIONNAIS discloses the device of claim 26, wherein each modulator-demodulator circuit is configured to supply power to the near-field communication module (LEVIONNAIS: “the SIM card is powered by the NFC device, which itself is powered by the antenna power supply from an energy picked up by the antenna (3).”).
Re Claim 36: GIMENO modified by Arugonda discloses the method of claim 30.
However, GIMENO modified by Arugonda does not disclose supplying power, by a near-field communication module, to the embedded subscriber identity module.
LEVIONNAIS however discloses supplying power, by a near-field communication module, to the embedded subscriber identity module (“the SIM card is powered by the NFC device, which itself is powered by the antenna power supply from an energy picked up by the antenna (3).”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate LEVIONNAIS’ teaching in the method of GIMENO modified by Arugonda as a backup when the battery supplying the SIM card is weak or discharged (LEVIONNAIS).
Re Claim 37: GIMENO modified by Arugonda and LEVIONNAIS discloses the method of claim 36, further comprising supplying power, by each modulator- demodulator circuit, to the near-field communication module (LEVIONNAIS: “the SIM card is powered by the NFC device, which itself is powered by the antenna power supply from an energy picked up by the antenna (3).”).
Re Claim 38: GIMENO modified by Arugonda and LEVIONNAIS discloses the method of claim 36, further comprising supplying power, by each modulator-demodulator circuit, to the embedded subscriber identity module (LEVIONNAIS: “the SIM card is powered by the NFC device, which itself is powered by the antenna power supply from an energy picked up by the antenna (3).”).

Response to Arguments
Applicant’s arguments have been considered but are moot due to the new ground of rejection
GIMENO discloses a first pad configured to receive a supply signal (figs 1&2: 31); a second pad configured to receive a synchronization signal (figs 1&2: 33); a third pad configured to receive a reset signal (figs 1&2: 34); and a fourth input-output pad (figs 1&2: 32) configured to send a signal representative of information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE W KIM/           Examiner, Art Unit 2887 

/THIEN M LE/           Primary Examiner, Art Unit 2876